Case: 16-10631    Date Filed: 11/21/2016   Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 16-10631
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:15-cr-20170-KMM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


             versus

RAUL SOSA,

                                                         Defendant-Appellant.

                       ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 21, 2016)



Before MARCUS, FAY, and EDMONDSON, Circuit Judges.
              Case: 16-10631     Date Filed: 11/21/2016   Page: 2 of 3


PER CURIAM:



      Raul Sosa (“Sosa”) appeals his total 78-month sentence imposed after the jury

found him guilty of conspiracy to defraud the United States in violation of 18 U.S.C.

§ 371, making and subscribing a false 2007 individual tax return in violation of 26

U.S.C. § 7206(1), aiding and assisting in the preparation of a false 2008 corporate

tax return in violation of § 7206(2), and making and subscribing a false 2008

individual tax return in violation of § 7206(1).

      Briefly stated, the appeal presents two issues:

             (1)    Whether the district court erred by applying a guidelines
                    enhancement for obstruction of justice under U.S.S.G. § 3C1.1

             (2)    Whether the district court imposed an unreasonable sentence
                    when it heavily weighed criminal history to vary upward from
                    the guidelines range

      The district court properly gave a two-level enhancement for obstruction of

justice without “double-counting” Sosa’s criminal conduct: the indictment did not

charge Sosa for filing false amended corporate returns, after he was told he was the

subject of a criminal investigation.

      The district court imposed a procedurally reasonable sentence because it

correctly calculated the adjusted base offense level for Sosa, considered the 18

U.S.C. § 3553(a) factors, and adequately explained its sentence. The district court
                                          2
              Case: 16-10631     Date Filed: 11/21/2016   Page: 3 of 3


also imposed a substantively reasonable sentence. The court considered the

guidelines range, weighed the § 3553(a) factors in the light of the seriousness of the

crime, considered Sosa’s particular conduct and lively criminal history, noted his

lack of remorse, and considered the need to promote respect for the law and the need

to deter Sosa and others. Given these considerations, the sentencing court did not

abuse its discretion in determining it was appropriate to vary upward from the

guidelines range. For background, see United States v. Osorio-Moreno, 814 F.3d

1282, 1288 (11th Cir. 2016); United States v. Tome, 611 F.3d 1371, 1379 (11th Cir.

2010); United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      AFFIRMED.




                                          3